department of the treasury internal_revenue_service washington o c tak exempt ang government entities eivision uniform issue list aug seit ep rat i legend taxpayer a ira a amount a dear this is in response to a ruling_request submitted by your authorized representative dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a asserts that his failure to accomplish a timely rollover within the 60-day period prescribed by sec_408 of the code was due to his issues with memory and early dementia which affected his ability to handle his financial affairs in addition to the required taxpayer a age represents thaton october minimum distribution amount he withdrew amount a from ira a for the purpose of reinvesting amount a into an ira with a higher interest rate however taxpayer a inadvertently deposited amount a between two non-qualified deposit accounts on october andnovember 20__ respectively taxpayer a realized that amount a was not deposited into qualified accounts while he was having his _ income_tax retums prepared by a cpa for the past few years taxpayer a has suffered from memory issues and dementia and had sought treatment for his condition taxpayer a provided documentation from his medical doctor confirming his condition taxpayer a asserts that these issues impaired his ability to handle his ira rolloveron october based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount a sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 d a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if _ i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 d sec_408b of the code provides that sec_408 does not apply to any amount described in sec_408i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 d a i from an ira which was not includible in gross_income because of the application of sec_408 d sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 ' sec_408 i of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual gubject to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including -errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted on behalf of taxpayer a is consistent with the assertion that the failure to accomplish a timely rollover to an eligible_retirement_plan such as an ira was caused by taxpayer a's issues with memory and early dementia which affected his ability to handle his financial affairs therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a taxpayer a is granted a period of days from the issuance of this ruling letter to roll over no more than amount a to an eligible_retirement_plan such as an ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution provided no more than amount a is contributed to an eligible_retirement_plan such as an ira within days from the issuance of this ruling letter the contribution will be considered a rollover_contribution within the meaning of sec_408 d this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code sincerely yours if you wish to inquire about this ruling please contact at this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto enclosures deleted copy of this letter notice of intention to disclose notice carlton a watkins manager employee_plans technical group
